Exhibit 10.1

Summary of Horace Mann Educators Corporation Non-Employee Director Compensation

 

Compensation Element

  

Amount

Chairman Annual Retainer

   $75,000

Non-Chairman Annual Retainer

   $25,000

Board Meeting Fee

   $1,500/live or telephonic meeting

Audit Chair Retainer

   $10,000

Compensation Chair Retainer

   $6,000

Executive Chair Retainer

   $4,000

Investment & Finance Chair Retainer

   $4,000

Nominating & Governance Chair Retainer

   $4,000

Strategy Oversight Chair Retainer

   $4,000

Committee Meeting Fee

   $1,000/live or telephonic meeting ($1,500 for audit; $2,500 for audit chair)

Deferred Fees

   Deferred fees in the form of common stock equivalent units include a 25%
matching addition.

Share-based Compensation

  

2,000 Restricted Stock Units (RSUs) upon joining the Board and an additional
2,000 RSUs if joining within 6 months after the prior Annual Shareholder Meeting
or an additional 1,000 RSUs if joining more than 6 months after the prior Annual
Shareholder Meeting but before the next Annual Shareholder Meeting

2,000 RSUs annually thereafter following the Annual Shareholder Meeting

Stock Ownership Guidelines

   2x annual cash retainer within 5 years; must retain all restricted shares
(net of taxes) until guideline is met

Retainer fees are paid following the Annual Shareholder Meeting of each year.
The retainer fees are prorated to the extent that a non-employee director joins
the Board after the Annual Shareholder Meeting.